DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
	 Applicants’ response of March 16, 2022, to the non-final action mailed January 31, 2022, has been entered. Claims 1, 3, 5, 6, 8 9, and 11, have been amended, claims 4, 7, 10, and 12-14 have been cancelled, claim 16 has been newly added.  Accordingly claims 1-3, 5, 6, 8, 9, 11, 15, and 16 are pending and under current examination.

	Withdrawn Claim Rejections - 35 USC § 103
	Claims 1, 2, and 12-15 were rejected in the previous Office action mailed January 31, 2022 under 35 U.S.C. 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as being unpatentable over Quellet et al. (Pub. No.: WO 2016/097024; Pub. Date: June 23, 2016).  Applicants’ amendment to claim 1 renders the rejection moot.  Applicants have amended base claim 1 to include ranges for the pKa value of the polymers that form the coacervate.  Quellet does not teach or disclose said pKa values.  Accordingly, the 102 type rejection is withdrawn.  The claims are however subject to new rejections over the prior art of record, as set forth below.
Response and Claim Rejections - 35 USC § 103
Applicant’s amendment necessity and the modified and new grounds of rejection.
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

	Claims 3, 5, 6, 8, 9, 11 remain rejected in modified form and claim 1, 2, 15 and 16 are newly rejected under 35 U.S.C. 103 as being unpatentable over the combination of Quellet et al. (Pub. No.: WO 2016/097024; Pub. Date: June 23, 2016) and Lange et al. (Pub. No.: WO 2004/046452; Pub. Date: July 1, 2004).  
	As Lange et al. is in German WO publication relied upon for prior art is in German and machine translation into English has been provided and is its equivalent, and the specific portions of the specifications cited in this instant office action will refer to the paragraphs of the English translation. 

	The amended claim recites a cosmetic composition, comprising a water phase as a matrix, and an oil phase dispersed therein; the oil phase comprises an oil droplet, 
the oil droplet is at least partially engulfed by a coacervate droplet comprising water, an anionic polyelectrolyte and a cationic polyelectrolyte wherein the  anionic polyelectrolyte
 is a strong anionic polyelectrolyte having a pKa of 1 or less, and the cationic polyelectrolyte is a strong cationic polyelectrolyte having a pKb of 1 or less, or_wherein the anionic polyelectrolyte is a weak anionic polyelectrolyte having a pKa of more than 1, and the cationic polyelectrolyte is a strong cationic polyelectrolyte having a pKb of 1 or less, or_wherein the anionic polyelectrolyte is a strong anionic polyelectrolyte having a pKa of 1 or less, and the cationic polyelectrolyte is a weak cationic polyelectrolyte having a pKb
 of more than 1.

	Regarding claims 1 3, 5, 6, 8, 9, and 11 discloses a perfume composition to be dispensed and applied to human skin or hair (abstract, page 2 lines 30-35 and lines 1-3) comprising an aqueous dispersing medium wherein a plurality of dispersed perfume containing droplets are suspended (abstract), each droplet is coated with a layer of a coacervate, wherein the coacervate is formed by interactions of oppositely charged coacervate precursor polymers (page 1 lines 6-13), wherein the perfume containing droplets contain oil (page 10 lines 7-11, page 24 Table 3), and wherein the cationic polyelectrolyte comprises poly(ethylene imine)  (page 17 lines 6-7) and the anionic polymer comprises poly acrylic acid (page 15 lines 27-30).   But Quellet fails to disclose wherein the polyanion is poly(styrene sulfonate) and the polycation is poly(diallyldimethyl ammonium chloride)
	However in the same field of endeavor of coacervate forming polymers formed from oppositely charged polymers (abstract and page 44) Lange discloses wherein said polymers include polystyrene sulfonic acid and salts thereof (page 44 bottom paragraph through paragraph 1 of page 45), polyethylene imine (page 44 bottom paragraph), polyethyleimines and polydimethyl 	diaalylammonium halides  (page 44 paragraph 2).  As Lange discloses the use of the acid and salt thereof of the polyelectrolyte poly(styrene sulfonate) sodium salt and poly(diallyldimethyl ammonium chloride) would have would be included as a salt and been prima facie obvious.

	With respect to the coacervate droplet comprising water, Quellet discloses that the coacervate layer is formed by interactions of oppositely charged coacervate precursor polymers wherein the anionic charged polymer can be polyacrylic acid (page 1 lines16-17) and the anionic charged polymer can be hydroxypropyltrimonium guar chloride (page 17 lines 1-3), wherein at least one of the precursor polymers are dispersed in the continuous aqueous phase and forms a layer around the oil droplet (page 17 line 33 through page 18 line 10).  As the coacervate charged precursors are water soluble and polymers such as polyacrylic acid are known to for high water absorption it would be expected that the coacervate shell would contain water, unless and until Applicant can provide evidence to the contrary.  
	

	Regarding claim 2 Quellet discloses wherein the cationic polyelectrolyte is poly(ethylene imine)  (page 17 lines 6-7) and the anionic polymer is poly acrylic acid (page 15 lines 27-30).  As Quellet discloses the instantly claimed cationic and anionic polyelectrolytes as such the polyelectrolyte s is not surface active by its own.

	Regarding claim 15, Quellet discloses a perfume composition to be dispensed and applied to human skin or hair (abstract, page 2 lines 30-35 and lines 1-3).

	Regarding claim 16, Quellet discloses that the coacervate layer is formed by interactions of oppositely charged coacervate precursor polymers wherein the anionic charged polymer can be polyacrylic acid (page 1 lines16-17) and the anionic charged polymer can be hydroxypropyltrimonium guar chloride (page 17 lines 1-3), wherein at least one of the precursor polymers are dispersed in the continuous aqueous phase and forms a layer around the oil droplet (page 17 line 33 through page 18 line 10).  As the coacervate charged precursors are water soluble and polymers such as polyacrylic acid are known to for high water absorption it would be expected that the coacervate shell would contain water and be considered a droplet,




	It would have been prima facie obvious to one of ordinary skill in the art at the time of filing to combine Quellet et al. and Lange et al. to include coacervate forming polymers formed from oppositely charged polymers and salts thereof (abstract and page 44) comprising polystyrene sulfonic acid and salts thereof (page 44 bottom paragraph through paragraph 1 of page 45), polyethylene imine (page 44 bottom paragraph), and polyethyleimines and polydimethyl 	diaalylammonium halides (page 44 paragraph 2) as disclosed by Lange in a perfume composition to be dispensed and applied to human skin or hair (abstract, page 2 lines 30-35 and lines 1-3) comprising an aqueous dispersing medium wherein a plurality of dispersed perfume containing droplets are suspended (abstract), each droplet is coated with a layer of a coacervate as disclosed by Quellet as a matter of a simple substitution of one known element for another to obtain predictable results in this case one known polycation or one known polyanion that is known to be used as polymers for coacervate formation.  One who would have practiced this invention would have ha reasonable expectation of success because Quellet had already disclosed in a perfume composition (abstract, page 2 lines 30-35 and lines 1-3) comprising an aqueous dispersing medium wherein a plurality of dispersed perfume containing droplets are suspended (abstract), each droplet is coated with a layer of a coacervate comprising a negative and positive polyelectrolyte while Lange provided guidance with respect to one known polycation and known polyanion that are known to be used as polymers for coacervate formation.  It would have only required routine experimentation to include polyethylene imine (page 44 bottom paragraph), and polyethyleimines and polydimethyl 	diaalylammonium halides in coacervate formation as required by the instantly claimed invention.
	Therefore, the claimed invention would have been prima facie obvious to one of ordinary skill at the time of filing.



Response to arguments:
To the extent that Applicants’ arguments are pertinent to the new and standing rejection they are addressed as follows: 
Applicants traverse the rejection, arguing that the prior art of record does not recite the newly added limitation wherein a coacervate droplet comprising water; an anionic polyelectrolyte and a cationic polyelectrolyte wherein the  anionic polyelectrolyte is a strong anionic
 Polyelectrolyte  having a pKa of 1 or less, and the cationic polyelectrolyte is a strong cationic polyelectrolyte having a pKb of 1 or less, or_wherein the anionic polyelectrolyte is a weak anionic polyelectrolyte having a pKa of more than 1, and the cationic polyelectrolyte is a strong cationic polyelectrolyte having a pKb of 1 or less, or_wherein the anionic polyelectrolyte is a strong anionic polyelectrolyte having a pKa of 1 or less, and the cationic polyelectrolyte is a weak cationic polyelectrolyte having a pKb of more than 1.  
Applicant’s argument has been fully considered, but not found persuasive.   With respect to the coacervate droplet comprising water, Quellet discloses that the coacervate layer is formed by interactions of oppositely charged coacervate precursor polymers wherein the anionic charged polymer can be polyacrylic acid (page 1 lines16-17) and the anionic charged polymer can be hydroxypropyltrimonium guar chloride (page 17 lines 1-3), wherein at least one of the precursor polymers are dispersed in the continuous aqueous phase and forms a layer around the oil droplet (page 17 line 33 through page 18 line 10).  As the coacervate charged precursors are water soluble and polymers such as polyacrylic acid are known to for high water absorption it would be expected that the coacervate shell would contain water, unless and until Applicant can provide evidence to the contrary.  

	With respect to Applicant’s agreement concerning the pKa of the polymers making up the coacervate this has been fully considered, but not found persuasive.  The dependent claims further limit the base claim, and the polymers are disclosed by the secondary reference Lange et al. (Pub. No.: WO 2004/046452; Pub. Date: July 1, 2004) as fully set forth above.  Accordingly, the polymers of Lange would posses the instantly claimed pKa values.

	Thus, the rejection is maintained for reason of record and foregoing discussion.
Conclusion
	No claims are allowed.
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNA R FALKOWITZ whose telephone number is (571)270-3386. The examiner can normally be reached Monday - Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann R Richter can be reached on (571) 272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ANNA R FALKOWITZ/Primary Examiner, Art Unit 1617